Name: Commission Decision of 30 July 1975 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to imports of printed woven fabrics of man-made fibres (discontinuous or waste) and printed woven fabrics of cotton of a weight not exceeding 130g/m2 falling within subheading 56.07 ex A II or 55.09 ex A II of the Common Customs Tariff, originating in the People's Republic of China and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1975-11-07

 nan